Title: To James Madison from William Jones, [ca. 8 November 1813]
From: Jones, William
To: Madison, James


        
          Dear sir
          [ca. 8 November 1813]
        
        A vacancy having occurred by the death of the late Naval Officer for the port of Philad. permit me to recommend for that place an old and valued friend, Mr Saml Clarke of Philada. whose honor integrity & Sound republican principles I have tested by the closest connexion from the year 1781 (when we were captured in the same vessel after a severe action and became tenants of the same prison Ship) to the present moment.
        Fourteen years of that period he was my mercantile partner and has ever been my most intimate friend.
        I do this without his knowledge though I think the place would be acceptable to him and he would be supported by the most respectable recommendations. You will do me the justice to believe that I expect no other consideration on this occasion than my individual recommendation is entitled to. If in your view the public interest shall justify the appointment I shall be gratified and if otherwise I shall be satisfied and so will the worthy man whom I recommend. With the highest regard and respect I am Sir your Obdt Servt
        
          W Jones
        
      